Citation Nr: 0843576	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 1998 rating decision which denied entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 21, 
2004, for an award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Gerstner, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.W.




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 2005 and April 2008 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Muskogee, Oklahoma.

The January 2005 rating decision, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
50 percent disability evaluation, effective May 21, 2004.  In 
response, the veteran appealed the effective date assigned 
for the grant of service connection of his bilateral hearing 
loss.  

In January 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of that hearing has been associated 
with the claims file.  

This matter was previously before the Board in February 2008.  
At that time, it was noted that the veteran and his 
representative raised the issue of whether there was CUE in a 
May 1998 rating decision that denied service connection for 
bilateral hearing loss at the January 2008 videoconference 
hearing.  In its February 2008 Remand, the Board noted that 
the CUE issue, which had not yet been adjudicated by the RO, 
was inextricably intertwined with the earlier effective date 
issue.  The RO adjudicated the CUE issue in a rating 
decision, dated in April 2008.  The veteran submitted a 
timely notice of disagreement and the RO issued a Statement 
of the Case in July 2008.  The veteran's VA Form 9, Appeal to 
the Board of Veterans Appeals, was received within 60 days of 
issuance of the statement of the case.  See 38 C.F.R. 
§ 20.302 (2008).  Therefore, the April 2008 rating decision 
is also on appeal before the Board.  

In light of the actions taken in the preceding paragraph by 
the AOJ, the Board finds that the there has been substantial 
compliance with its February 2008 remand; but, as discussed 
below, the Board finds that further procedural development is 
necessary prior to appellate consideration.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a VA Form 9, received in August 2008, the appellant 
requested a BVA hearing at a local VA office before a VLJ of 
the Board regarding the issue of whether there was CUE in a 
May 1998 rating decision.  As noted above, the veteran was 
afforded a videoconference hearing regarding the issue of 
entitlement to an effective date earlier than May 21, 2004, 
for an award of service connection for bilateral hearing 
loss.  Nevertheless, the veteran requested another 
videoconference hearing regarding the CUE issue, which has 
now been perfected to the Board.  See VA Form 9; see also 
Statement from the veteran's representative, dated in October 
2008.  Therefore, the Board finds that the veteran must be 
scheduled for a Board videoconference hearing at the RO 
before a VLJ, prior to deciding this appeal.  See 38 C.F.R. 
§§ 20.700, 20.704 (2008); see also 38 C.F.R. § 20.904(a)(3) 
(2008) (noting that failure to afford the veteran a hearing 
would amount to a denial of due process).

The CUE issue is inextricably intertwined with the issue of 
entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss currently on 
appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  As such, appellate consideration of the 
issue of entitlement to an effective date earlier than May 
21, 2004 for the grant of service connection for bilateral 
hearing loss must again be deferred because of the pending 
requested videoconference hearing regarding the CUE claim.  
This avoids piecemeal adjudication of claims with common 
parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a VLJ of 
the Board at the local RO, unless 
otherwise notified by the appellant or 
her representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

